              Case: 2:18-mj-00928-CMV Doc #: 1 Filed: 12/20/18 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 08''09) Criminal Complainl


                                      United States District Court
                                                               for the

                                                    Southern District of Ohio


                  United Stales of America
                                V.

                Keveante Deshawn SMOOT                                     Case No. JI.*                       <725"


                            Dcjcndanlfsl


                                                    CRIMINAL COMPLAINT


          1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _                 08/11/201B                  _ in the county of _               F^nklin_        in the

     Southern           District of          Ohio              , the dercndanl(s) violated;

             Code Section                                                     Offense Description
 18 U.S.C. 922(g)(1)                         Possession of Firearm by Convicted Felon




          'ITiis criminal complainl is based on these facts:
Please See Attached




          Sf Continued on the attached sheet.



                                                                                              Compl<iiiUiiU s sigiiartirc

                                                                                  Jerry Orick ATF Task Force Officer #2307
                                                                                                Primed name and liile


Sworn to before me and signed in my presence.


Date:                                                                                           J
                                                                                                    Judge t sigimluie

City and state: Joi                                                               Chelsey M.Vascura, U.S. Magistrate Judge
                                                                                                Printed name and title
                   Case: 2:18-mj-00928-CMV Doc #: 1 Filed: 12/20/18 Page: 2 of 4 PAGEID #: 2
AO 91 (Rev. I l.'l 1) Criminal Complaint


                                                ATTACHMENT A



I, Jerry Orick, being duly sworn, depose and state that;


1have been a Police Officer with the Columbus, Ohio Division of Police since 2001. I have been a Task
Force Officer (TFO) with the United States Department of Justice, Bureau of Alcohol, Tobacco Fireanns,
and Explosives since May2005. 1am familiar with State and Federal criminal laws pertaining to
firearms and narcotics violations.

      1. This afYidavil is made in support ofa criminal complaint against Kcvcante Dcshawn SMOOT
         (DOB: 05/05/1992) for a violation of Title 18, United States Code, Section 922(g)(1): Possession
         of a firearm and/or ammunition by a convicted felon. The statements in this affidavit are based
         upon my training and experience, consultation with other experienced investigators and agents,
         consultation with Columbus Division of Police (CPD) Detectives / ATF Task Force Officers who
         arc assisting directly in this investigation, review of related police reports, and other sources of
         infonnation relative to fireanns investigations. This affidavit is intended to set forth probable
         cause in support of the criminal complaint and docs not purport to set forth all of my knowledge
           regarding this investigation.

      2. SMOOT has multiple prior felony convictions received in the Franklin County Court of Common
         Pleas, OH, each of which was punishable by a term of imprisonment of more than one (1) year.
         On or about 01/11/2012, SMOOT entered a guilty plea in Case Number 11CR003696-Attcinpted
           Robbery, a felony of the 4''^ degree. On or about 01/11/2012, SMOOT entered a guilty plea in
           Case Number 11CR004728- Receipt of Stolen Property, a felony of the 4''' degree. On or about
           01/11/2012, SMOOT entered a guilty plea in Case Number 1ICR004727- Thcll, a felony of the
           3"^ degree.

      3. On 08/11/2018, Columbus, Ohio Division of Police Officers responded to Weinland Park, 1280
         Summit Street, Columbus, Ohio 43201 on a call for service regarding several shots fired with
         multiple victims shot at the public park. Two of the reported victims were adults and two were
         juveniles (8 years of age atid 10 years of age). SMOOT was identified as a victim in the shooting.

     4. Immediately after the aforementioned shooting, Keveante Dashawn SMOOT was transported to a
        local hospital by his associate Joeron McDonald. SMOOT received medical care for a gunshot
           wound to his arm.


      5. The vehicle driven by McDonald was seized as evidence out of the shooting and a search warrant
         was later executed on the vehicle. During the search of the vehicle, investigators discovered an
         SCCY, 9mm pistol bearing serial number 018228 in the glove compartment of (he vehicle.

      6. The SCCY Industries, 9mm pistol bearing serial number 018228 cellular material was collected
         from the firearm by the Columbus, Ohio Division of Police Crime Laboratory and entered into the
         Combined DNA Index System (CODIS). The Columbus, Ohio Division of Police Crime
         Laboratory was later notified of a CODIS hit to the cellular material located on the fireann. The
         cellular material located on the fireann was determined to have originated from Keveante
           Deshawn SMOOT.
               Case: 2:18-mj-00928-CMV Doc #: 1 Filed: 12/20/18 Page: 3 of 4 PAGEID #: 3
A09I (Rev. ll/lljCriminalComplainl




    7. On 12/17/2018, investigalors reviewed Ohio Department oFRchabilitation and Corrections
       (ODRC) JPAY/ email correspondence from customer identification number 20092272, Kcveante
        SMOOT. In several JPAY emails, SMOOT informs ODRC inmates that he was shot in the arm
        on 08/11/2018. SMOOT also provides a cellular telephone number for the inmates to call so he
        can provide more details to them regarding who else was discharging fireanns at Weinland Park.
        SMOOT informed the inmates of the cell phone number (937-521-XXXX) of the mother ofhis
        children and stated that he (SMOOT) would accept the calls.

    8. Based on the above-referenced JPAY emails, an investigative subpoena was requested for all
       ODRC inmates that called the number SMOOT provided (937-521-XXXX) for the dates of
       08/11/2018 to 12/17/2018. Eighteen (18) calls were identified and investigators reviewed and
       transcribed those calls. During one call. SMOOT provides his new cell number (614-603-XXXX)
         to an ODRC inmate to receive additional calls. The ODRC inmate later calls SMOOT's new cell
         phone number (614-603-XXXX) and SMOOT states that he possessed a fireann at the Weinland
         Park shooting and added that he fired shots during the shooting.

    9. On 12/17/2018, a federal DNA search warrant for SMOOT was signed by U.S. Magistrate Judge
       Vascura to later compare the CODIS hit sample to cellular material taken from SMOOT's person.

    10. On 12/18/2018, investigators called the number provided by SMOOT in the JPAY emails (937-
        521-XXXX) and asked if the called person could have SMOOT contact them. SMOOT called
        investigators back from cellular telephone 614-603-XXXX and agreed to surrender a sample of
        his cellular material to investigators on 12/19/2018 at a predetermined location.

    11. TFO Orick received a verbal Interstate Nexus Determination, which was conducted by ATF
        Special Agent Jason Burns on the aforementioned fireann to delcnninc the origin and status as to
        travel in interstate and/or foreign commerce. SA Bums is an ATF Interstate Nexus Expert, is a
        graduate of the ATF Fireanns Interstate Nexus Training School, and is certified in making
         fireanns and ammunition interstate nexus delenninations. SA Bums detcnnincd that the
         aforementioned fireann, specifically the SCCY Industries, 9mm pistol bearing serial number
         018228, seized from the vehicle SMOOT exited the hospital at on 08/11 /2018, was not
         manufactured in the State of Ohio; and, therefore moved/affected interstate/foreign commerce to
         arrive in the State of Ohio.


    12. The aforementioned offense occurred in Franklin County, Ohio, in the Southern Judicial District
         of Ohio.
               Case: 2:18-mj-00928-CMV Doc #: 1 Filed: 12/20/18 Page: 4 of 4 PAGEID #: 4
A091 (Rev. ll/lDCriminalComplainl




    13. Based upon (he aforementioned information and events, and your affiant's training and experience
        in dealing with Federal flreanns violations, your affiant believes that probable cause exists to
        believe that before or 08/11/2018, Keveante Dcshawn SMOOT, a previously convicted felon, did
        possess a firearm which was not manufactured in the state of Ohio and therefore travelled in
        and/or affected interstate commerce, in violation of Title 18, United Slates Code, Section
        922(g){l).




Jcny<5ri^/VtP Task F^ime Officer


Sworn to before me and signed in my presence.




The Honorable Chclsey M. Vascura                                            Date
U.S. MAGISTRATE JUDGE
SOUTHERN DISTRICT OF OHIO
